[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            MAY 15, 2006
                              No. 05-10994               THOMAS K. KAHN
                                                              CLERK


               D. C. Docket No. 04-00118-CR-ORL-22-DAB


UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

RACHEL BAKER,
WILLIAM E. BAKER,
CHARLES DEWEY TOBIAS, JR.,
RICHARD H. MACLEAN, JR.,

                                                     Defendants-Appellants.



               Appeals from the United States District Court
                    for the Middle District of Florida


                              (May 15, 2006)

Before TJOFLAT, BARKETT and HILL, Circuit Judges.

PER CURIAM:
      A jury found all appellants guilty of conspiring to obstruct justice, in

violation of 18 U.S.C. § 371, and corruptly influencing the due administration of

justice, in violation of 18 U.S.C. § 1503. The jury found appellants Edwin Baker,

MacLean, and Tobias guilty of witness tampering, in violation of 18 U.S.C. §

1512(b), MacLean guilty of concealing an object to impair its availability to a

grand jury, in violation of 18 U.S.C. § 1512(c), and Rachel Baker guilty of perjury

before a grand jury, in violation of 18 U.S.C. § 1623, and assaulting, resisting and

impeding federal agents, in violation of 18 U.S.C. § 111.

      Appellants seek alternatively the reversal of their convictions and the entry

of judgments of acquittal or a new trial. They present the following arguments,

none of which warrants relief:

      1. The indictment failed sufficiently to allege a federal offense.

      2. The evidence was insufficient to convict.

      3. The Government failed to produce evidence favorable to the defense.

      4. The district court abused its discretion in refusing to disclose grand jury

records to the defense.

      5. The district court abused its discretion in allowing the jury access to

certain tape recordings.

      6. The cumulative effect of the court’s errors denied appellants a fair trial.

                                          2
      7. The court denied Edwin Baker, Tobias, and MacLean their constitutional

right to counsel.

      8. At sentencing, the court increased appellants’ offense levels, and thus

their sentences, on the basis of clearly erroneous fact findings.

      9. The court erred in imposing Edwin Baker’s sentences consecutively to

the sentence he was serving for tax evasion.

      AFFIRMED.




                                          3